Citation Nr: 1749251	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

3.  Entitlement to an initial compensable disability rating for chronic gastritis with irritable bowel syndrome.

4.  Entitlement to service connection for squamous cell carcinoma of the bilateral forearms, stomach, and back, to include as secondary to toxic herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1983.  The Veteran had active service in the Republic of Vietnam and was awarded the Vietnam Cross of Gallantry.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to increased ratings for bilateral hearing loss and chronic gastritis, and service connection for squamous cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The 10 percent disability rating that is currently in effect is the maximum schedular rating for tinnitus.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that he is entitled to an initial rating in excess of 10 percent for his service-connected tinnitus.  

The Board finds that the Veteran has been assigned the maximum 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  Further, under Diagnostic Code 6260 there is no provision for assignment of an increased schedular rating or a separate 10 percent evaluation for tinnitus of each ear.

Therefore, the Board finds that an initial disability rating in excess for 10 percent for tinnitus is not warranted.

Additionally, the Board acknowledges the Veteran's contention that his tinnitus (and other disability) rating(s) have not been properly combined in determining his overall combined disability rating.  To this extent, the Board notes that in accordance with the applicable VA regulations, the Veteran's service-connected disabilities are evaluated according to the appropriate Rating Schedule and the evaluations are then combined under the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  See 38 U.S.C.A. §§ 1155 and 1157 (West 2014).  As such, combined ratings result from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Id.  Therefore, the Board does not have any authority to calculate the Veteran's overall disability rating utilizing any method other than the Combined Ratings Table and 38 C.F.R. § 4.25.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes, as it includes symptoms related to hearing loss and tinnitus.  See Mittleider v. West, 11 Vet. App. 181 (1998); Diagnostic Code 6100, 6260.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran was afforded VA examinations in May 2010 and December 2011 in connection with his bilateral hearing loss and chronic gastritis with irritable bowel syndrome claims.  However, since those examinations, the Veteran and his representative have specifically asserted in a December 2016 Informal Hearing Presentation that the aforementioned disabilities have increased in severity.  Therefore, a remand is required for a new VA examination to assess the current severity of his disabilities.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); 
VAOPGCPREC 11-95 (1995).

With respect to the Veteran's service connection claim for squamous cell carcinoma, the Board finds that the December 2011 VA examination is inadequate and a new VA examination and opinion are necessary.  Specifically, the December 2011 VA examiner determined that the Veteran's squamous cell carcinoma was less likely as not caused by the Veteran's "skin irritation on both arms that occurred April 1982," and more likely due to "sun exposure and solar damage."  However, it is unclear if the examiner considered the multiple seborrheic keratosis lesions that were noted in the Veteran's October 1982 hospital admission records, and their relationship to his squamous cell carcinoma.  Moreover, the Veteran has asserted and submitted medical literature that his squamous cell carcinoma is secondary to toxic herbicide exposure.  Thus, while squamous cell carcinoma is not a disorder that may be presumed related to toxic herbicide exposure, the examiner nevertheless failed to consider whether or not the Veteran's cell carcinoma was secondary to his herbicide exposure in Vietnam.  Therefore, a new VA examination and opinion are necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the Board notes that in a March 2012 correspondence, the Veteran reported that his private dermatologist told him that his "severe keratosis, carcinomas and skin lesions could have been caused by chemicals."  However, a review of the claims file does not indicate that these records have been obtained.  Thus, a remand is also required in order to obtain these records.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Tampa, Florida, for the period since January 2012, as well as from any VA facility from which the Veteran has received treatment.

Obtain all treatment records from the Veteran's private dermatologist since January 2012.  Additionally, if the Veteran has received additional private treatment relevant to the claims on appeal, he should be afforded an appropriate opportunity to submit those records.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss and chronic gastritis with irritable bowel syndrome disabilities.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should provide the rationale for all opinions rendered.  A copy of the claims file should be provided to the examiner for review.

3.  Schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not that his squamous cell carcinoma was incurred in service, to include as related to 
a) His seborrheic keratosis lesions that were noted in his October 1982 medical records, and 
b) Toxic herbicide exposure during Vietnam.  

The examiner is to specifically address and discuss any and all private opinions and medical research provided by the Veteran in the claims file.  The examiner should provide the rationale for all opinions rendered.  

A copy of the claims file should be provided to the examiner for review.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  If the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to an increased rating for bilateral hearing loss, chronic gastritis, and service connection for squamous cell carcinoma, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


